Return to Main Document Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the quarterly report of Mexoro Minerals Ltd. (the "Company") on Form 10-QSB for the period ending November 30, 2007 (the "Report"), I, Robert Knight, CEO of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirement of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the Company's financial position and results of operations. January 14, 2008 /s/Robert Knight Robert Knight, CEO, CFO and Director
